Citation Nr: 1234297	
Decision Date: 10/02/12    Archive Date: 10/11/12

DOCKET NO.  07-37 754	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for a left hand disability.

2.  Entitlement to service connection for a right hand disability.

3.  Entitlement to service connection for a left wrist disability.

4.  Entitlement to service connection for a right wrist disability.

5.  Entitlement to service connection for a right shoulder disability.

6.  Entitlement to service connection for a right big toe disability.

7.  Entitlement to a compensable initial rating for right knee patellofemoral syndrome for the period from February 16, 2006, to June 3, 2009, and a rating in excess of 10 percent from June 3, 2009. 

8.  Entitlement to a compensable initial rating for lumbar degenerative disc disease and spondylosis from February 16, 2006, to April 6, 2012, and a rating in excess of 20 percent from April 6, 2012.


REPRESENTATION

Appellant represented by:	Sean A. Kendall, Attorney at Law


	WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel


INTRODUCTION

The Veteran served on active duty from March 2000 to February 2006. 

This case was previously before the Board of Veterans' Appeals (Board) on appeal from rating action by the above Department of Veterans Affairs (VA) Regional Office (RO).  A March 2011 Board decision denied claims for service connection for left ankle, right and left hand, right and left wrist, right shoulder, right hip, right big toe, and chest disorders.  This decision also denied a claim for a compensable initial rating for right knee patellofemoral syndrome for the period from February 16, 2006, to June 2, 2009, and a rating in excess of 10 percent for this disability from June 3, 2009, as well as a claim for a compensable initial rating for a lumbar strain.  The Veteran appealed this decision to the U.S. Court of Appeals for Veterans Claims (Court).  In an Order dated in September 2011, the Court granted a Joint Motion for Remand (JMR) and remanded each issue adjudicated in the March 2011 Board decision for compliance with instructions provided in the JMR.

The Board remanded the case in February 2012 for completion of the development requested in the JMR, and this development has been accomplished.  Following this development, a July 2012 rating decision granted service connection for disability involving the right hip, left ankle, and chest; as such, the claims for service connection for these disabilities have been resolved and are no longer on appeal.  The July 2012 rating decision also increased the rating for the service connected back disability to 20 percent effective from April 6, 2012.  There thus remains for consideration entitlement to a compensable rating prior to April 6, 2012, and in excess of 20 percent from April 6, 2012, as less than the maximum benefit available with respect to this disability has been awarded.  See AB v. Brown, 6 Vet. App. 35 (1993).  The issue with respect to the claim for an increased rating for a back disability has been recharacterized on the Title Page to reflect this fact.  

In April 2010, a hearing was held before a Veterans Law Judge who has since retired who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c).  The Veteran was informed of his right to attend a hearing before another Veterans Law Judge as mandated by 38 C.F.R. § 20.717 in a letter dated in December 2011.  This letter informed the Veteran that if he did not respond to within thirty days from the date of the letter, the Board would assume that he does not want to attend another hearing.  As a reply to this letter from the Veteran expressing a desire for another hearing has not been received, the Board has proceeded accordingly.


FINDINGS OF FACT

1.  The Veteran does not have current bilateral hand disability.

2.  The Veteran does not have current bilateral wrist disability. 

3.  Right shoulder rotator cuff impingement is causally related to the Veteran's active duty service. 

4  Right first metatarsophalangeal joint sprain is causally related to the Veteran's active duty service. 

5.  For the period from February 16, 2006, to June 3, 2009, medical evidence did not demonstrate recurrent subluxation or instability of the right knee or that flexion was limited to 45 degrees or extension to 10 degrees. 

6.  For the period beginning June 3, 2009, the medical evidence does not demonstrate recurrent subluxation or instability of the right knee or that flexion is limited to 30 degrees or extension to 15 degrees. 

7.  For the period from February 16, 2006, to April 6, 2012, forward flexion of the thoracolumbar spine was greater than 85 degrees and the combined range of motion of the thoracolumbar spine greater was greater than 235 degrees and there was no muscle spasm, guarding, localized tenderness, or a vertebral body fracture, nor was there incapacitating episodes of intervertebral disc syndrome associated with the service connected lumbar disability.

8.  For the period from April 6, 2012, forward flexion of the thoracolumbar spine has not been to 30 degrees or less, nor is there favorable ankylosis of the entire thoracolumbar spine or incapacitating episodes of intervertebral disc syndrome  associated with the service connected lumbar disability.  
 

CONCLUSIONS OF LAW

1.  Bilateral hand disability was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 5103(a), 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303 (2011).  

2.  Bilateral wrist disability was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 5103(a), 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303 (2011).  

3.  Right shoulder rotator cuff impingement was incurred in service.  38 U.S.C.A. §§ 1101, 1110, 5103(a), 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303 (2011).  

4.  Right first metatarsophalangeal joint sprain was incurred in service.  38 U.S.C.A. §§ 1101, 1110, 5103(a), 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303 (2011).

5.  The criteria for a compensable initial rating for right knee patellofemoral syndrome for the period from February 16, 2006, to June 3, 2009, or a rating in excess of 10 percent from June 3, 2009, are not met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (DCs) 5257, 5260, 5261 (2011).  

6.  The criteria for a compensable initial rating for a lumbar degenerative disc disease and spondylosis from February 16, 2006, to April 6, 2012, or a rating in excess of 20 percent from April 6, 2012, are not met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71a, DCs 5235-5243 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 

The Board acknowledges the Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011).  This legislation provides, among other things, for notice and assistance to claimants under certain circumstances.  VA has issued final rules to amend adjudication regulations to implement the provisions of VCAA.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  The intended effect of the regulations is to establish clear guidelines consistent with the intent of Congress regarding the timing and the scope of assistance VA will provide to a claimant who files a substantially complete application for VA benefits, or who attempts to reopen a previously denied claim. 

A. Duty to Notify 

After reviewing the claims folders, the Board finds that with respect to the claims adjudicated herein, the claimant has been notified of the applicable laws and regulations which set forth the necessary criteria for the benefits currently sought.  In a March 2006 letter, the claimant was informed of the information and evidence necessary to warrant entitlement to grants of service connection for the disabilities at issue.  Moreover, in this letter, the appellant was advised of the types of evidence VA would assist him in obtaining as well as his own responsibilities with regard to identifying relevant evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).  The Board also notes that the March 2006 letter was sent to the appellant prior to the December 2006 rating decision which gave rise to this appeal.  The VCAA notice was therefore timely.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The claims for increased ratings for the service connected right knee and back disabilities stem from disagreement with the initial ratings assigned for these disabilities by the December 2006 rating decision that granted service connection for these disabilities.  Notwithstanding the VCAA notice which has been provided with respect to the claims for increased ratings (in particular a June 2008 letter that included the rating criteria pertinent to the Veteran's service connected right knee and back disabilities), as the December 2006 rating decision on appeal granted service connection for the right knee and back disabilities at issue, and assigned disability ratings and effective dates for these awards, statutory notice had served its purpose, and its application was no longer required with respect to the increased rating claims on appeal.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  The Board further notes that with respect to appeals of initially assigned disability ratings, such as the instant case, the additional notice requirements as set forth in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008) also do not apply.  

On March 3, 2006, the United States Court of Appeals for Veterans Claims (Court) issued a decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include:  1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  The Court held that upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Id. at 486.  Additionally, this notice must include notification that a disability rating and an effective date for the award of benefits will be assigned if the benefits are awarded.  Id. at 488.  In this case, June 2008 and June 2009 letters completed the notice contemplated by Dingess, and any deficiency in the timing of this notice was remedied by readjudication in subsequent supplemental statements of the case completed in February 2010 and July 2012.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).
  
In sum, the Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claims decided herein, and is not prejudiced by any technical notice deficiency with respect to the claims adjudicated below.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  These facts notwithstanding, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  The U.S. Court of Appeals for the Federal Circuit previously held that any error in VCAA notice should be presumed prejudicial, and that VA must bear the burden of proving that such an error did not cause harm.  Sanders v. Nicholson, 487 F.3d 881 (2007).  However, the U.S. Supreme Court has recently reversed that decision, finding it unlawful in light of 38 U.S.C.A. § 7261(b)(2), which provides that, in conducting review of decision of the Board, a court shall take due account of rule of prejudicial error.  The Supreme Court in essence held that except for cases in which VA has failed to meet the first requirement of 38 C.F.R. § 3.159(b) by not informing the claimant of the information and evidence necessary to substantiate the claim, the burden of proving harmful error must rest with the party raising the issue, the Federal Circuit's presumption of prejudicial error imposed an unreasonable evidentiary burden upon VA and encouraged abuse of the judicial process, and determinations on the issue of harmless error should be made on a case-by-case basis.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009). 

B. Duty to Assist 

Furthermore, the Board finds that there has been compliance with the assistance provisions set forth in the law and regulations with respect to the issues adjudicated in this decision.  The record as it stands includes sufficient competent evidence to adjudicate these issues.  All available pertinent records, in-service and VA, with respect to the issues adjudicated herein have been obtained.  The Veteran has been afforded VA examinations and medical opinions focused upon the claims adjudicated below.  The Board finds that the VA examination reports contain sufficiently specific clinical findings and informed discussion of the pertinent features of the disabilities adjudicated below, to include medical opinions as to whether the disabilities for which service connection is claimed are related to service and detailed clinical findings describing the severity and nature of the service connected knee and back disabilities, to allow for fully informed application of the appropriate legal criteria.  In particular, the reports from the April 2012 VA examination reflect, as requested in the February 2012 Board remand, review of the claims files and the medical opinion and clinical information requested therein.  As such, there has been compliance with respect to the development requested by the Board remand as to the issues adjudicated herein.  Stegall v. West, 11 Vet. App. 268 (1998).  The development has also complied with all development mandated by the JMR.

The Board finds that the record as it stands includes adequate competent evidence to allow the Board to adjudicate the issues addressed in the decision that follows and that no further action is necessary with respect to the issues adjudicated herein.  See generally 38 C.F.R. § 3.159(c)(4).  No additional pertinent evidence has been identified by the claimant as relevant to the issues adjudicated herein, and under these circumstances, no further action is necessary to assist the claimant with this appeal with respect to the issues adjudicated below.

II.  Legal Criteria/ Analysis

The Board notes that it has reviewed all of the evidence of record, to include in the Veteran's claims file and the Virtual VA file (VA's electronic data storage system), with an emphasis on the evidence relevant to this appeal.  (The Virtual VA reflects additional VA outpatient treatment records dated through June 7, 2012, documented to have been reviewed by the RO in the July 2012 supplemental statement of the case.)  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as appropriate and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims.  

It is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court of Appeals for Veterans Claims held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.


A. Service Connection Claims 

Applicable law provides that service connection will be granted if it is shown that the Veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Medical evidence is generally required to establish a medical diagnosis or to address questions of medical causation; lay assertions of medical status do not constitute competent medical evidence for these purposes.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  The Veteran can attest to factual matters of which she has first-hand knowledge, such as experiencing pain in service, reporting to sick call, being placed on limited duty, and undergoing physical therapy.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that a layperson may comment on lay-observable symptoms).

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a lay person is competent to identify the medical condition (noting that sometimes the lay person will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, (Fed. Cir. 2007).  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether the evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21. Vet. App. 303 (2007).

Summarizing the pertinent evidence with the above criteria in mind, the service treatment reports (STRs), in pertinent part, reflect a report from September 2003 treatment that resulted in an impression of medial epicondylitis that also reflected complaints of right hand and wrist pain.  (Service connection was ultimately granted for disabilities involving the right and left right elbow by a December 2006 rating decision to the extent that this decision granted service connection for a right elbow olecranon osteophyte and left ulnar neuropathy).  The STRs do not reflect evidence of treatment for a disorder of the left hand or wrist, right shoulder, or right big toe.  A November 2005 report indicated the Veteran could no longer serve as a food specialist without violating his profile.  The November 2005 separation examination report reflected a negative examination of the upper extremities, lower extremities, and feet.  The medical history collected at that time made reference to foot pain and an ankle sprain, although it was noted that there were "no foot problems." 

The Veteran was discharged from service in February 2006 and filed claims for service connection for multiple disabilities at that time.  The Veteran was afforded a VA compensation examination to assist in the adjudication of these claims in March 2006.  As indicated by the Board in its prior decision and remand, the claims file was not made available to the examiner prior to the examination; as such, the examiner's conclusions were based on a history provided by the Veteran rather than a review of the service treatment reports.  The history provided by the Veteran included a description of right shoulder pain which the Veteran stated began in 2004 while he was on active duty when he heard a "pop" after lifting a heavy object.  He stated there was swelling but that he was not treated for his right shoulder. The Veteran reported that the condition in the shoulder had never flared up or been reinjured but that he still occasionally feels a pop in the right shoulder.  The physical examination of the right shoulder showed a full range of motion and the X-ray of the right shoulder showed a possible bone island but was otherwise negative with a radiographic impression of no acute findings.  The final diagnosis was bursitis of the right shoulder which the examiner stated was "service-related." 

The Veteran's history to the examiner in March 2006 with respect to a bilateral wrist disorder was that such disorder began in 2002 during service coincident with the frequent cutting and chopping he had to do in conjunction with his duties as a cook. He denied swelling but described cramping and pain that would force him to stop chopping and cutting.  The Veteran reported that he had never been seen by a physician for his wrist pain.  The examination of the wrists showed a full range of motion and the x-ray of the left wrist were normal.  The x-ray of the right wrist showed a possible small juxta-articular erosion at the base of the right fifth metacarpal but was otherwise negative.  The impression after the examination was chronic bursitis of both wrists which the examiner stated was "service-related." 

With respect to a bilateral hand disorder, the Veteran stated that this was also the result of cutting and chopping during service.  He again denied any swelling but described cramping and said his hands felt better when he stopped cutting and chopping.  The examination of the hands showed a normal grip strength and a normal range of finger motion.  X-rays of the hands were negative.  Following the examination, the diagnosis was chondromalacia of both hands that was "service-related."  The examiner noted that the examination of the hands was "completely normal." 

The Veteran reported to the VA examiner in March 2006 that he began having pain in his right big toe during service in 2003 that would occur on a weekly basis and be exacerbated by running.  The Veteran stated the pain had resolved with no significant flareups.  The physical examination of the feet revealed no findings with regard to the right big toe and an x-ray of the right foot was negative.  The impression following the examination was tendonitis in the right toe which the examiner stated was "service-related."

Pursuant to directions in the Joint Remand, another VA examination was conducted in April 2012.  The report of this examination includes a detailed discussion of the in-service and post-service clinical history.  The history provided to the examiner by the Veteran at this examination in relating bilateral hand and wrist, right shoulder, and right big toe disorders to service was largely duplicative of that provided by him in March 2006.  Following consideration of this history and review of the clinical records, the VA physician who conducted the April 2012 VA examination rendered the following the opinions:  

* First with regard to the right shoulder disability, with a current diagnosis of  mild rotator cuff impingement, the physician stated that she could not locate documentation of, or medical evaluations for, a right shoulder problem in the STRs or any limited duty profiles during service for such disability, which she concluded "suggests that there was not a right shoulder problem in service of sufficient severity to merit medical evaluation, and therefore the [V]eteran's current right shoulder condition did not begin in service, nor was it related to service.

* As for a wrist disability, with the wrists said to be normal with current with no evidence of instability, the VA physician noted that there was documentation of right wrist and hand pain of a 7 day duration (during service) in 2003, "but this was actually diagnosed as medical epicondylitis and there is no further evidence of wrist problems in the service.  There is no evidence of chronic wrist problems in service, and it is less likely as not that any current wrist pain or tenderness is due to his time in service.  

* Concerning the hands, said to be normal with current with no evidence of instability, the examiner stated that there was no evidence in the service records of ongoing hand problems, "and so the current hand complaints are not related to [the Veteran's] time in service."  

* As for a right toe disability, diagnosed at by the examiner as "turf toe" (first metatarsophalangeal joint sprain), the examiner noted that she did not locate any documentation of this problem in the service records and that the Veteran's military occupational specialty (food service operations as documented on the DD Form 214) would not trigger this disability.  As such, the examiner concluded that it was "less likely as not that this condition was due to this time in service.  There is no potential biomechanical link which would suggest that this is in any way related to his service connected knee or lumbar condition." 

At this point, the Board acknowledges that the Veteran is competent to report what he actually experienced during and since his recent service, such as suffering from pains in the joints at issue, and the Board finds such assertions as credible.  Moreover, the fact that he filed the claims at discharge from service supports a finding that he in fact believed he was suffering from the reported complaints at that time.  However, although the Veteran is competent to report symptoms he experiences, he is not competent to render a medical diagnosis of the disorder; that is within the realm of medical professionals. 

With regard to the bilateral hand and bilateral wrist claims, the Board finds that service connection is not warranted based on lack of current disability.  The 2012 examination showed normal wrists and normal hands both on clinical examination and on x-ray study.  The 2012 examiner did report mild tenderness, but indicated that it was of unknown etiology.  Significantly, the examiner did not assign a medical diagnosis for any disability.  The Board notes that clinical and x-ray findings on VA examination in 2006 were essentially the same.  In the absence of proof of a present disability, there can be no valid claim for service connection; an appellant's belief that he or she is entitled to some sort of benefit simply because he or she had a disease or injury while on active service is mistaken, as Congress has specifically limited entitlement to service connection to cases where such incidents have resulted in a disability.  Brammer v. Derwinski, 3 Vet.App. 223 (1992).  The Board finds that the preponderance of the evidence is against a finding of current chronic bilateral hand disability.  The Board further finds that the preponderance of the evidence is against a finding of current chronic bilateral wrist disability.  

However, with regard to the right shoulder and right big toe issues, the Board finds that service connection is warranted.  Although there may not be evidence of medical treatment for these disorders during service, the Veteran has reported during the course of medical examinations that he has these problems during service.  These assertions are consistent with and supported by the fact that he filed claims for such at the time of discharge from service.  The Board notes that the 2012 examiner rendered negative opinions regarding the right shoulder and right big toe.  These opinions appear to be based on the lack of medical records showing treatment during service.  However, although there may be a lack of evidence of medical treatment during service, the Veteran has reported symptoms during service which he is competent to report.  The Board finds the Veteran's assertions to be credible.  Therefore, service connection is warranted for right shoulder rotator cuff impingement and for right first metatarsophalangeal joint sprain.  These disabilities have been medically diagnosed as current disabilities, and the Veteran's assertions of pertinent symptoms during service are sufficient to show a nexus to service.  The Board would stress that this is a situation where there are medical diagnoses of current disability unlike the situation with the bilateral hands and wrists issues. 

B. Increased Rating Claims

Ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity. Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function, will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations concerning VA benefits, whether or not they were raised by the Veteran.   

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  In a claim for an increased rating, "staged" ratings may be warranted if the claim involves, as in the instant case, the initial rating assigned with a grant of service connection or if factual findings show distinct time periods when the service-connected disability exhibits symptoms that would warrant different ratings.  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis that follows is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  It is essential that the examination on which ratings are based adequately portrays the anatomical damage, and the functional loss, with respect to all these elements. 

The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.40, 4.45; see DeLuca v. Brown, 8 Vet. App. 202 (1995).

With any form of arthritis, painful motion is an important factor of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  Specific diagnostic code provisions relate to arthritis and others are available for rating limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved. 

Degenerative arthritis established by X-ray findings is rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a, DC 5003.  DC 5003 provides that when limitation of motion due to arthritis is noncompensable under the appropriate diagnostic code, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under DC 5003.


1. Right Knee Disability

Under DC 5260, a 10 percent rating is warranted for knee flexion limited to 45 degrees.  A 20 percent rating under DC 5260 requires flexion to be limited to 30 degrees, and a 30 percent evaluation is warranted when flexion is limited to 15 degrees.  Under DC 5261, a 10 percent rating is warranted for limitation of extension to 10 degrees.  A 20 percent rating requires extension to be limited to 15 degrees, and a 30 percent evaluation is warranted when extension is limited to 20 degrees.  

The normal range of motion of the knee is from 140 degrees flexion to 0 degrees extension.  38 C.F.R. § 4.71, Plate II.  In the event of a disability manifesting both limitation of flexion and limitation of extension, VA is to provide two separate ratings under DCs 5260 and 5261.  See VAOPGCPREC 9-04, 69 Fed. Reg. 59990 (2004).

Slight recurrent subluxation or lateral instability of a knee warrants a 10 percent rating under DC 5257.  A 20 percent rating requires moderate recurrent subluxation or lateral instability, and a 30 percent evaluation is warranted for severe recurrent subluxation or lateral instability. 

VA's General Counsel has held that a claimant who has arthritis and instability of the knee may be rated separately under DCs 5003/5010 and 5257, respectively.  VAOPGCPREC 23-97; 62 Fed. Reg. 63,604 (1997).  In VAOPGCPREC 9-98, 63 Fed. Reg. 56,703 (1998), the VA General Counsel further explained that, to warrant a separate rating, the limitation of motion need not be compensable under DC 5260 or 5261; rather, such limited motion must at least meet the criteria for a zero (0) percent rating. 

The service treatment reports reflect right knee pain, and service connection for right knee patellofemoral syndrome was granted by a December 2006 rating decision.  A noncompensable rating was assigned by analogy to Diagnostic Code 5260.  This decision followed the aforementioned March 2006 VA examination that showed a full range of motion in the right knee with marked patella crepitus. Repetitive motion revealed no additional disability.  There was no subluxation and no DeLuca losses.  An x-ray of the right knee showed probable effusion and findings suggestive of a possible osteochondral lesion. 

Thereafter, a VA examination conducted on July 1, 2009, showed no heat, swelling, or redness and intact medial and lateral collateral ligaments.  Motion was from full extension to full flexion, and the Veteran was able to do a partial deep knee bend to 120 degrees.  The Veteran reported that he could not perform a deep knee bend beyond 120 degrees.  Repeated deep knee bends produced no additional loss of motion due to pain, weakness, impaired endurance, incoordination or instability.  An x-ray of the right knee showed medial joint space narrowing and effusion with no subluxation.  An equivocal osteochondral lesion was also noted.  Following this examination, the rating for the right knee was increased to 10 percent effective from June 3, 2009, by an August 2009 rating decision.  The basis for this rating, as stated therein, was that the July 2009 VA examination showed evidence of limited motion to 120 degrees based on the principles of DeLuca.  It is not clear why this determination was made, but this decision will not address the propriety of this award. 

At the most recent VA examination of the right knee conducted in April 2012, when told that the examination ordered by the February 2012 Remand was for the right knee, the Veteran reported that he felt the examination should have been for the left knee.  With respect to the right knee, he reports that it swells a little sometimes but involved no instability, stiffness, catching or locking.  He described usual pain to  a level of 3-5/10 with flare ups to 5/10 weekly or monthly that last a couple days if he "pushes it" with such activities as fishing.  He reported popping in the knees but that this sometimes feels good.  

The examination of the right knee in April 2012 showed normal strength in the knee extensors and mild tenderness at the right patellar tendon.  The right superolateral patella was also tender and there was mild crepitus.  There was no swelling, effusion, instability, or abnormal alignment.  McMurray s testing was negative as were the varus and valgus stress.  The Lochman's and anterior drawer test were negative.  Flexion was to 125 degrees with pain at 90/95 degrees and extension to 0 degrees with pain at 10 degrees.  The examiner, specifically referencing the DeLuca decision, stated that repetitive motion did not result in additional loss of motion in the right knee or, in essence, any weakness, impaired endurance, incoordination, or instability.    

As the effective date for the 10 percent rating for the right knee by the August 2009 rating decision was not assigned effective from the date of the initial noncompensable rating, there is first for consideration whether the Veteran is entitled to a compensable rating for the period from February 16, 2006, to June 3, 2009.  See AB, supra.  In this case, it was not shown prior to the July 2009 VA examination, conducted subsequent to the effective date assigned for the 10 percent rating, that the limitation of motion to 120 degrees of flexion that that formed the basis for the 10 percent rating were met.  The evidence otherwise of record, in particular the reports from the March 2006 VA examination, showed no limitation of right knee motion or recurrent subluxation or lateral instability in the right knee show as to warrant a compensable rating under Diagnostic Codes 5257, 5260, or 5261, for the period from February 16, 2006, to June 2, 2009.  

As for a rating in excess of 10 percent for the period beginning June 3, 2009, such a rating would require recurrent subluxation or instability of the right knee or that flexion is limited to 30 degrees or extension to 15 degrees.  As right knee motion was full at the July 2009 VA examination and to full extension and 125 degrees flexion  at the April 2012 VA examination, with no subluxation or instability shown at either examination, and as there is otherwise no other clinical evidence showing that increased compensation would be warranted under the pertinent criteria, a rating in excess of 10 percent for the period beginning June 3, 2009, would not be warranted under Diagnostic Codes 5257, 5260, or 5261.  The lack of evidence of instability also precludes increased compensation on the basis of a separate rating for instability for either period in question under the General Counsel Opinions set forth above.  With regard to giving proper consideration to the effects of pain in assigning a disability rating, as well as the provisions of 38 C.F.R. § 4.45 and the holding in DeLuca, the reports from the VA examinations conducted above document consideration of these principles, and there is no indication that increased compensation would be warranted thereunder for either period of time in question.  

2.  Lumbar Spine Disability

The General Rating Formula for Diseases and Injuries of the Spine holds that for DCs 5235 to 5243, a rating of 100 percent is warranted when there is unfavorable ankylosis of the entire spine.  A 50 percent rating is warranted when there is unfavorable ankylosis of the entire thoracolumbar spine.  A 40 percent rating is warranted when there is unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 30 percent rating is warranted when there is forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine.  A 20 percent rating is warranted when there is forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. 

The criteria also include the following provisions: 

Note (1): Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code. 

Note (2): (See also Plate V.) For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion. 

Note (3): In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted. 

Note (4): Round each range of motion measurement to the nearest five degrees. 

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis. 

Note (6): Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability. 

The Diagnostic Codes for the spine are as follows: 5235 Vertebral fracture or dislocation; 5236 Sacroiliac injury and weakness; 5237 Lumbosacral or cervical strain; 5238 Spinal stenosis; 5239 Spondylolisthesis or segmental instability; 5240 Ankylosing spondylitis; 5241 Spinal fusion; 5242 Degenerative arthritis of the spine (see also diagnostic code 5003); 5243 Intervertebral disc syndrome.

Intervertebral disc syndrome (preoperatively or postoperatively) may be evaluated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome (IDS) Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined.  See 38 C.F.R. § 4.25 (combined ratings table).

The Formula for Rating IDS Based on Incapacitating Episodes provides for a 60 percent rating when there are incapacitating episodes of IDS having a total duration of at least six weeks during the past 12 months.  A 40 percent rating is warranted when there are incapacitating episodes of IDS having a total duration of at least four weeks, but less than six weeks during the past 12 months.  A 20 percent rating is warranted when there are incapacitating episodes of IDS having a total duration of at least two weeks, but less than four weeks during the past 12 months.  A 10 percent rating is warranted when there are incapacitating episodes of IDS having a total duration of at least one week, but less than two weeks during the past 12 months.  An incapacitating episode is defined as a period of acute signs and symptoms due to IDS that required bed rest prescribed by a physician and treatment by a physician.  An evaluation can be had either on the total duration of incapacitating episodes over the past 12 months or by combining separate evaluations of the chronic orthopedic and neurologic manifestations along with evaluations for all other disabilities under 38 C.F.R. § 4.25, whichever method resulted in the higher evaluation.

The service treatment reports reflect low back pain, and the December 2006 rating decision granted service connection for lumbar strain at a noncompensable rating. This decision followed the March 2006 VA examination of the spine which showed a full range of lumbar motion with no DeLuca losses, and no deficits with repetitive motion.  X-rays showed a normal lordosis and alignment and mild decreased disc height at L4-l5 and L5-S1 levels.  There was no spondylosis and intact lumbar pedicles.  The lumbar vertebrae were normal in stature and the six non-rib bearing lumbar morphology vertebrae were consistent with transitional segment. 

The most recent VA examination of the spine on April 6, 2012, showed the Veteran reporting that he did like the electrical stimulation applied as treatment to his spine and that exercises prescribed for the back made him hurt more.  He was given a Tens unit which he said does help and reported that he uses this every night.  The pain is located in the low back and goes between the shoulder blades.  Sometimes it shoots down the left posterior thigh and posterior calf, possibly to the toes.  Pain ranges in intensity from 4-8/10.  Flareups of pain to 8/10 were said to have occurred recently, particularly with weather changes.  On further questioning, his pain gets to 8/10 pretty much every day so that his usual pattern of pain is such that there are no flareups.  He reported that he is becoming desensitized to Vicodin so it does not seem to help as much.  When he takes Vicodin, it reduced his pain to about 5/10.  He reported that his back feels stiff and that some days it hurts to breathe because the low back hurts so much.  He reported that there have been no incapacitating episodes requiring physician ordered bedrest in the last year.   

The physical examination of the spine in April 2012 showed a decrease in the usual lumbar lordosis.  There was a mild "TL C-shaped" curve which was convex right.  There was muscle spasm palpable in the right lumbar paraspinals and muscle spasm and guarding severe enough to result in abnormal spinal contour.  Also shown was tenderness to palpation over the bilateral lumbar paraspinals/facet joints, and over the bilateral sacroiliac joint region which was asymmetric.  The Veteran stood  preferentially on his right leg.  The Gillette's test was positive for asymmetry of SI joint motion.  Straight leg raise and slump were negative for radicular pain bilaterally.  Thoracolumbar spine range of motion showed flexion to 50 degrees with pain at 40 degrees; extension to 20 degrees with pain at 15 degrees and lateral flexion and rotation to 20 degrees to each side with pain at 10 degrees.  Sensation and motor strength were normal in the lower extremities.  

The diagnosis was lumbar degenerative disc disease and spondylosis, and the examiner specifically noted in rendering this diagnosis that while the Veteran reported pain radiating to the lower extremity, there were no objective findings to support a diagnosis of lumbosacral radiculopathy.  She stated that the Veteran did have sacroiliac joint dysfunction and complete lumbarization of S1 with articulation at S1-S2, both of which likely contribute to pain as well.  The lumbarization of S1 was said to be a congenital finding.  The examiner stated there were no neurological manifestations, including no bowl or bladder impairment.  The examiner, specifically referencing the DeLuca decision, stated as with respect to the right knee that repetitive motion did not result in additional loss of motion in the spine or, in essence, any weakness, impaired endurance, incoordination, or instability.    

A July 2012 rating decision recharacterized the service connected lumbar spine disability from lumbar strain to lumbar degenerative disc disease and spondylosis.  This decision also increased the rating for service connected spine disability to 20 percent effective from April 6, 2012, the date of the April VA examination set forth above.  As such, there is first for consideration entitlement to a compensable or 20 percent rating for the lumbar spine disability from February 16, 2006, to April 5, 2012.  AB v. Brown, supra. 

A compensable (ten percent) rating for the Veteran's service connected spine disability would require forward flexion of the thoracolumbar spine to be no greater than 85 degrees; the combined range of motion of the thoracolumbar spine greater to be no greater than 235 degrees; or muscle spasm, guarding, or localized tenderness; or a vertebral body fracture with loss of 50 percent or more of the height.  Such findings clearly were not shown at the March 2006 VA examination or upon review of any other clinical evidence of record dated prior to the April 6, 2012, VA examination.  As it is also not shown that there are incapacitating episodes of intervertebral disc syndrome associated with the Veteran's lumbar strain, a compensable rating could not have been assigned on this basis prior to April 6, 2012. 

As for a 20 percent rating prior to April 6, 2012, such a rating would require there to have been prior to this date evidence of forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine to be no greater than 120 degrees; or, muscle spasm or guarding severe enough to result in abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Such finding are simply not demonstrated by the March 2006 VA examination or upon review of any other clinical evidence of record dated prior to the April 6, 2012, VA examination.  In short, it was not until this examination that there was muscle spasm and guarding severe enough to result in abnormal spinal contour, one of the criteria for a 20 percent rating.  Finally, as it is also not shown that there are incapacitating episodes of intervertebral disc syndrome associated with the Veteran's lumbar strain, a 20 percent rating could not have been assigned on this basis prior to April 6, 2012. 

As for a rating in excess of 20 percent for the period from April 6, 2012, forward flexion of the thoracolumbar spine would have to be to 30 degrees or less, or there would have to be favorable ankylosis of the entire thoracolumbar spine or incapacitating episodes of intervertebral disc syndrome associated with the service connected lumbar disability.  Flexion at the April 2012 VA examination was well beyond 30 degrees (50 degrees) and no ankylosis was demonstrated.  There was no objective evidence of radiculopathy or neurological disability, and IVDS does not appear to have been demonstrated.  In this regard, it was noted at the April 2012 VA examination that the Veteran did not describe any incapacitating episodes requiring physician ordered bed rest in the previous year.  The reports from the April 2012 VA examination reflect consideration of the holding in DeLuca, and there is no indication in the record that a rating in excess of 20 percent from April 6, 2012,  would be warranted under these principles.  There is otherwise no clinical evidence demonstrating that the criteria for a rating in excess of 20 percent for the service connected back disability are met for the period from April 6, 2012.  

3.  Final Considerations

To the extent that it is asserted by the Veteran that he is entitled to increased ratings for the service connected right knee and spine disabilities at issue, as indicated, medical evidence is generally required to address questions requiring medical expertise; lay assertions do not constitute competent medical evidence for these purposes.  Espiritu, supra.  However, lay assertions may serve to support a claim by supporting the occurrence of lay-observable events or the presence of symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau, supra; see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  In this case, however, the competent medical evidence offering detailed specific specialized determinations pertinent to the rating criteria are the most probative evidence with regard to evaluating the pertinent symptoms for the right knee and spine disabilities 
on appeal.  The lay testimony has been considered together with the probative medical evidence clinically evaluating the severity of the pertinent disability symptoms. 

In short therefore, the Board finds that a preponderance of the evidence is against the claims for entitlement to increased ratings for the service connected right knee and spine disabilities.  As the preponderance of the evidence is against these claims, the benefit of the doubt rule is not applicable.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.

In general, the schedular disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The application of such schedular criteria was discussed in some detail above.  To accord justice in an exceptional case where the schedular standards are found to be inadequate, the RO is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1).

The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  Id.  The Court has held that the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court further held that the Board must address referral under 38 C.F.R. §3.321(b)(1) only where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  Either the RO or the Board must first determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.

If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.  

In this case, the nature of the knee and spine disabilities in question fits squarely within the criteria found at the applicable diagnostic codes.  In short, the rating criteria contemplate the severity of his service connected right knee and spine disabilities.  For these reasons, referral for extraschedular consideration is not warranted.

Additionally, the Court recently held that a request for a total disability rating for compensation purposes based on individual unemployability due to service-connected disabilities (TDIU), whether expressly raised by the Veteran or reasonably raised by the record, is not a separate 'claim' for benefits, but rather, can be part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  In other words, if the claimant or the evidence of record reasonably raises the question of whether the Veteran is unemployable due to a disability for which an increased rating is sought, then part and parcel with the increased rating claim is the issue of whether a TDIU is warranted as a result of that disability.  Id.   

The Board has considered whether the claimant or the evidence of record reasonably raises the question of whether the Veteran is unemployable due to his service connected right knee or spine disability.  In the present case, the Board finds no such question is raised.  It was noted at the April 2012 VA examination that the Veteran is working in a sedentary position, and that while he has missed some days from work due to his back pain, the Board finds that neither the evidence nor the contentions of record otherwise raise the question of whether the Veteran is unemployable due to residuals of his service connected right knee or spine disability.  Therefore, the Board finds that this appeal does not include an issue of entitlement to TDIU.


					CONTINUED ON NEXT PAGE



ORDER

Entitlement to service connection for right shoulder rotator cuff impingement is warranted.  Entitlement to service connection for right first metatarsophalangeal joint sprain is warranted.  The appeal is granted to this extent. 

Entitlement to service connection for left hand disability and for right hand disability is not warranted.  Entitlement to service connection for left wrist disability and for right wrist disability is not warranted.  Entitlement to a compensable initial rating for right knee patellofemoral syndrome for the period from February 16, 2006, to June 3, 2009, or a rating in excess of 10 percent from June 3, 2009, is not warranted.  Entitlement to a compensable initial rating for a lumbar degenerative disc disease and spondylosis from February 16, 2006, to April 6, 2012, or a rating in excess of 20 percent from April 6, 2012, is not warranted.  The appeal is denied to this extent. 



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


